Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 3/09/2022.
2.	Claims 1-6, 8-9, 11-16, 18-19, and 21-24 are pending, wherein independent claims 1, 11 are amended, and dependent claims 21-24 are new.
Response
3.	The examiner withdraws Double Patenting, and 35 USC 103 rejections (mailed on 12/09/2021), due to applicant’s above amendment.
Examiner’s Amendment
4.	There are several typo problems in new claims 21-24 received on 3/09/2022.  Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The corrections on pending claims are: 
A. Claim 21 line 1 should be: -- The system of claim 11, wherein –-
B. Claim 22 line 1 should be: : -- The system of claim 11, wherein –-
C. Claim 23 line 1 should be: : -- The system of claim 11, wherein –-
D. Claim 24 line 1 should be: : -- The system of claim 11, wherein –-



Reason for allowance
5	Per independent claims 1, and 11: While closest art of record of Kopp, in view of Iandola suggest several claimed features of  a method and a system for an autonomous-driving vehicle, they do not disclose about creating simulated time-dependent 3D traffic environmental data by applying a time- dependent 3D generative adversarial network (GAN) model to the created simulated time-dependent 3D traffic environment data, wherein the simulated time-dependent 3D traffic environmental data includes honking sounds and tire sounds.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
6.	Dependent claims 2-6, 8-9, 12-16, 18-19, and 21-24 are allowed because they incorporate above allowable limitation from their parent claims 1, and 11.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Claims  1-6, 8-9, 11-16, 18-19, and 21-24 are allowed.
9.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662